Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claims 1, 21, 28 are objected to because of the following informalities: 
Claim 1, line 16, “ the first lateral side” should be –a first lateral side—
Claim 1, line 16-17, “ the second lateral side” should be – a second lateral side--
Claim 21, line 12, “  the first lateral side” should be –a first lateral side—
Claim 21, line 13, “ the second lateral side” should be – a second lateral side--
Claim 28, line 13, “ the first lateral side” should be – a first lateral side—
Claim 28, line 14-15, “ the second lateral side” should be – a second lateral side--
 Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) and Hebert (US20080309442A1).
	With regard to claim 1, Dosluoglu teaches a power converter, comprising: a substrate ( e.g., 113, Fig. 1); a ground terminal ( see GND, Fig. 1, Fig. 2);
an input voltage terminal configured to receive a raw input voltage( VDD, Fig. 1, Fig. 2; an interconnection terminal configured to provide a regulated output voltage ( e.g., Vout, Fig. 1, Fig. 2) to a load ( device connected to the Vout, Fig. 1, Fig. 2);
an inductor ( e.g., 219, Fig.  2, 119a/119b , Fig. 1) arranged on the substrate ( e.g., 113, Fig. 1)  and having an inductor output ( see terminal of 219 connected to the Vout, Fig. 2)  connected to the interconnection terminal ( Vout, Fig. 2), wherein the inductor  ( see 119a/119b has top side and bottom side, Fig. 1) comprises a top side opposite a bottom side; and
a voltage regulator  ( e.g., 224, 226, Fig. 2)comprising a first switch( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2) , wherein the first switch( e.g., 224, Fig. 2) is connected to the input voltage terminal( e.g., VDD, Fig. 2)  and the second switch  ( e.g., 226, Fig. 2) is connected to the ground terminal ( GND, Fig. 2) , wherein each of the first switch and the second switch ( e.g., 224, 226, Fig. 2) of the voltage regulator are positioned directly over the top side of the inductor ( e.g., 219, Fig.2) ( see [0025] ,The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures)  such that the inductor is positioned between the voltage regulator and the substrate( see the inductor 119a is between the regulator 111 and  part of 113( substrate) that beneath the 119a, Fig. 1, the part of 113 that beneath 119  is similar to the part of 106 beneath 130 in Fig. 6 of Applicant’s specification) , wherein the inductor ( e.g., 119a, Fig. 1) is stacked directly over the substrate( part of 113 beneath the 119, Fig. 1), 

wherein the ground terminal ( GND, Fig. 1) and the input voltage terminal  ( VDD, Fig. 1) are located at the bottom side of the inductor ( 119 a, Fig. 1) ( see VDD and GND terminal is at the bottom side of 119 a, see Fig. 6 in applicant’s specification, VDD and GND ( terminal P and G)  at bottom side 161,  while 161 is at the bottom side of inductor 130 but not attach to the bottom surface of inductor 130. This is the same condition as described  in Fig. 1 of  Dosluoglu) , and wherein the voltage regulator ( e.g., 224, 226, Fig. 2) is connected to the ground terminal ( Gnd, Fig. 2)  and the input voltage terminal (VDD, Fig. 2).
Dosluoglu does not explicitly teach each of the first switch and the second switch of the voltage regulator are stacked directly over the top side of the inductor such that inductor is stacked directly between the voltage regulator and the substrate.
Hebert teaches  each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked directly over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Dosluoglu, to each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost.  
With regard to claim 4, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and Dosluoglu further teaches the inductor further comprises a first end side ( e.g., side of 219 near Vout, Fig. 2)  opposite a second end side (  side of 219 near Lx, Fig. 2) ; and the interconnection terminal( e.g., Vout, Fig. 2)  is positioned adjacent the first end side ( side of 219 near Vout, Fig. 2).
With regard to claim 5, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and  Dosluoglu further teaches   the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral of 119a/b, Fig. 1) ; and the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side and the bottom side ( see Gnd is at second lateral and bottom of 119a/b, Fig. 1) .
With regard to claim 6, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and  Dosluoglu further teaches the interconnection terminal is positioned adjacent the first end side;  the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the 
With regard to claim 7, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and  Dosluoglu further teaches a plurality of the voltage regulators ( e.g., regulator a ( 624a and 626a), regulator b ( 624b, and 626b)  Fig. 6 )arranged on the substrate (113, Fig. 1) ( regulators are insides soc with eVR, which is arranged on 113 through contact, also Fig. 15 of Hebert also shows that regulator 1230 arranges on substrate 1250 through contact 1300) each of the plurality of voltage regulators connected to the ground terminal ( e.g., GND, Fig. 6)  and the input voltage terminal ( e.g., VDD, Fig. 6) ; and a plurality of the inductors ( 119a, 119b, Fig. 6, Fig. 1)  arranged on the substrate ( 113, Fig. 1) , each of the inductor outputs ( output of 119a, 119b, Fig. 6) connected to the interconnection terminal ( e.g., Vout, Fig. 6).
With regard to claim 8, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1.
Dosluoglu does not teach the inductor comprises a magnetic core.
	However, Hebert teaches the inductor comprises a magnetic core ( e.g., 110, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 1  , to configure the inductor with a magnetic core, as taught by Hebert, in order to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) and Hebert (US20080309442A1) in further view of 
 Doyle (US20140253279).
	With regard to claim 9, the combination of  Dosluoglu and Hebert  teaches all the limitations of claim 1, Dosluoglu further teaches the inductor includes a first inductor ( e.g., 419a, Fig. 6)  and a second inductor ( e.g., 419b, Fig. 6), but not wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding.
	However, Doyle  teaches the inductor includes a first inductor ( first discrete inductor, [0012])  and a second inductor (second discrete inductor [0012])  , wherein the first inductor includes a magnetic core ( common core, [0012]) with a first conductive winding ( e.g., first set of windings, [0012])   thereabout, and wherein the second inductor(second discrete inductor [0012])   includes the magnetic core with a second conductive winding ( a second set of windings, [0012]) thereabout 180° out of phase with the first conductive winding( {0071}, two adjacent inductor are out of phase by 180)  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 1  , to configure the first inductor to include a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding, as taught by Doyle. The benefit of using a magnetic core is to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core. Further, using the multi-phase structure reduce the output current, improve the hot spot of the substrate, reduce the ripple current at the output, reduce the RMS-current power dissipation and reduce transitional losses.

5. Claims 21, 23-26, 28-30,32 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) in view of Hebert (US20080309442A1) and Bittner (US5568044B2).
With regard to claim 21, Dosluoglu teaches a power converter, comprising:
a substrate ( e.g., 113, Fig. 1);
a ground terminal ( see GND, Fig. 1, Fig. 2);
an input voltage terminal configured to receive a raw input voltage( VDD, Fig. 1, Fig. 2; an interconnection terminal configured to provide a regulated output voltage ( e.g., Vout, Fig. 1, Fig. 2) to a load ( device connected to the Vout, Fig. 1, Fig. 2);
an inductor ( e.g., 219, Fig.  2, 119a/119b , Fig. 1) arranged on the substrate ( e.g., 113, Fig. 1)  and having an inductor output ( see terminal of 219 connected to the Vout, Fig. 2)  connected to the interconnection terminal ( Vout, Fig. 2), wherein the inductor  ( see 119a/119b has top side and bottom side, Fig. 1) comprises a top side opposite a bottom side; and
a voltage regulator  ( e.g., 224, 226, Fig. 2)comprising a first switch( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2) , wherein the first switch( e.g., 224, Fig. 2) is connected to the input voltage terminal( e.g., VDD, Fig. 2)  and the second switch  ( e.g., 226, Fig. 2) is connected to the ground terminal ( GND, Fig. 2) , wherein each of the first switch and the second switch ( e.g., 224, 226, Fig. 2) of the voltage regulator are positioned directly over the top side of the inductor ( e.g., 219, Fig.2) ([0025]The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures) such that the inductor is positioned between the voltage regulator and the substrate( see the inductor 119a is between the regulator 111 and  part of 113( substrate) that beneath the 119a, Fig. 1, the part of 113 that beneath 119  is similar 
Dosluoglu  does not teach each of the first switch and the second switch of the voltage regulator are stacked directly over the top side of the inductor such that inductor is stacked directly between the voltage regulator and the substrate,  and a controller connected to the voltage regulator, wherein the controller is operative to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal.
Hebert teaches  each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked directly over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Dosluoglu, to each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost.  
	Further, Bittner teaches a controller ( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1) connected to the voltage regulator ( e.g., 11, 13, 15, Fig. 1), wherein the controller( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1)  is operative to regulate a duty cycle of the first switch ( e.g., 11, Fig. 1) and the second switch ( e.g., 13, Fig. 1)  to provide a predetermined voltage ( see claim 1 of Bittner,   generating an error signal based on a difference between a voltage corresponding to said output voltage at said output terminal and a first reference voltage level and varying the duty cycle of said square wave generator in response to said error signal to cause said output voltage to be of a predetermined voltage level) at the interconnection terminal ( Vout, Fig. 1).

With regard to claim 23, the combination of Dosluoglu , Hebert  and Bittner teaches all the limitations of claim 21,   Dosluoglu further teaches the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral of 119a/119b, Fig. 1) ; and the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side and the bottom side ( see Gnd is at second lateral and bottom of 119a, 119b, Fig. 1).
With regard to claim 24, the combination of Dosluoglu , Hebert   and Bittner teaches all the limitations of claim 21, and Dosluoglu further teaches a first end side ( e.g., side of 219 near Vout, Fig. 2)  opposite a second end side (  side of 219 near LX, Fig. 2) ; and the interconnection terminal( e.g., Vout, Fig. 2)  is positioned adjacent the first end side ( side of 219 near Vout, Fig. 2).
With regard to claim 25, the combination of Dosluoglu Hebert and Bittner teaches all the limitations of claim 21, Dosluoglu further teaches the inductor ( e.g., 119a, Fig. 1) further comprises, and a first end side ( side of 219 near Vout, Fig. 2) opposite a second end side ( side of 219 near LX, Fig. 2) ; the interconnection terminal ( Vout, Fig. 2) is positioned adjacent the first end side ( side of 219 near Vout, Fig. 2);  the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral of 
With regard to claim 26, the combination of Dosluoglu , Hebert and Bittner teaches all the limitations of claim 21.
Dosluoglu does not teach the inductor comprises a magnetic core.
	However, Hebert teaches the inductor  comprises a magnetic core ( e.g., 110, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 21  , to configure the inductor with a magnetic core, as taught by Hebert, in order to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core.
With regard to claim 28, Dosluoglu  teaches  a system on-chip comprising: a power converter, comprising: a substrate ( e.g., 113, Fig. 1);
a ground terminal ( see GND, Fig. 1, Fig. 2);
an input voltage terminal configured to receive a raw input voltage( VDD, Fig. 1, Fig. 2); an interconnection terminal configured to provide a regulated output voltage ( e.g., Vout, Fig. 1, Fig. 2) to a load ( device connected to the Vout, Fig. 1, Fig. 2);
an inductor ( e.g., 219, Fig.  2, 119a/119b , Fig. 1) arranged on the substrate ( e.g., 113, Fig. 1)  and having an inductor output ( see terminal of 219 connected to the Vout, Fig. 2)  connected to the interconnection terminal ( Vout, Fig. 2), wherein the inductor  ( see 119a/119b has top side and bottom side, Fig. 1) comprises a top side opposite a bottom side; and
a voltage regulator  ( e.g., 224, 226, Fig. 2)comprising a first switch( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2) , wherein the first switch( e.g., 224, Fig. 2) is connected to the input voltage terminal( e.g., VDD, Fig. 2)  and the second switch  ( e.g., 226, Fig. 2) is connected to the ground terminal ( GND, Fig. 2) , wherein each of the first switch and the 
the first switch ( e.g., 224, Fig. 2) is positioned adjacent to the first lateral side of the inductor ( see 224 is near/attached to  side of VDD, Fig. 2, and Fig. 1 shows side of 119a inductor is adjacent to VDD, Fig. 1 and Fig. 2 together teach  that 224 is adjacent to side of 119a) and the second switch ( e.g., 226, Fig. 2) is positioned adjacent the second lateral side opposite the first lateral side of the inductor ( 226 is near/attached to the side of GND in Fig. 2, and Fig. 1 shows a side of 119b  is adjacent to GND, the combination of Fig. 1 and Fig. 2 teaches 226 is adjacent to one side of 119b ( near GND), which is opposite to the side of 119a ( near VDD), as seen in Fig. 1  , Fig. 2, GND and VDD are in opposite side) 
wherein the ground terminal ( GND, Fig. 1) and the voltage terminal  ( VDD, Fig. 1) are located at the bottom side of the inductor ( 119 a, Fig. 1) ( see VDD and GND terminal is at the bottom side of 119 a, see Fig. 6 in applicant’s specification, VDD and GND ( terminal P and G)  at bottom side 161,  while 161 is at the bottom side of inductor 130 but not attach to the bottom surface of inductor 130. This is the same condition as described  in Fig. 1 of Dosluoglu ) , and wherein the voltage regulator ( e.g., 224, , 226, Fig. 2) is connected to the ground terminal ( Gnd, Fig. 2)  and the input voltage terminal (VDD, Fig. 2).

Hebert teaches  each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked directly over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires in Fig. 6 of applicant’s specification is  similar to 170 shown in Fig. 1 and 3 of Hebert)  such that inductor ( e.g., 100, Fig. 3)  is stacked directly between the voltage regulator ( e.g., 210, Fig. 3)  and the substrate ( layer beneath bottom 170, Fig. 3, also Dosluoglu teaches substrate directly under the inductor) ( Also see Fig. 15 , also shows that switches of the voltage regulator ( 1230) are stacked directly over the top of inductor (1200)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system-on-chip  of Dosluoglu, to each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost.  
 at the interconnection terminal ( Vout, Fig. 1). the capacitor ( e.g., 16, Fig. 1) is connected to the interconnection terminal ( e.g., Vout, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of Dosluoglu and Hebert , to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal and a capacitor connected to the interconnection terminal, and  configure the capacitor to be connected  to the interconnection terminal , as taught by Bittner, in order to use an effective method to control the voltage regulator to achieve predetermined voltage at the output, avoid the variation of the output voltage to affect the performance, provide a constant predetermined voltage to satisfy the user’s requirement. Further the capacitor is used to  discharge excess or unwanted charge, maintain the voltage regulator at a predetermined voltage to satisfy the user’s requirements. 
With regard to claim 29, the combination of Dosluoglu, Hebert  and Bittner teaches all the limitations of claim 28, and Dosluoglu further teaches the another power converter connected in parallel to the power converter ( see Fig. 6, one converter 624a, 626a 119a, another converter 624d, 626d and 419a, the input of both converter are VDD and output are connected to Vout, therefore, the two converter are in parallel).
With regard to claim 30, the combination of Dosluoglu, Hebert  and Bittner teaches all the limitations of claim 28, and Dosluoglu further teaches the inductor ( e.g., 119a/b, Fig. 1) further comprises, and a first end side ( side of 219 near Vout, Fig. 2) opposite a second end side ( side of 219 near LX, Fig. 2) ; the interconnection terminal is positioned adjacent the first end side;  the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral, Fig. 1) ; and the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side and the bottom side ( see GND is at second lateral and bottom, Fig. 1).
With regard to claim 32, the combination of Dosluoglu, Hebert and Bittner teaches all the limitations of claim 28.
Dosluoglu does not teach the capacitor is connected in series with the inductor.
However, Bittner further teaches the capacitor ( e.g., 16, Fig. 1) is connected in series with the inductor ( e.g., 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of Dosluoglu , to configure the capacitor to be connected in series with the inductor, as taught by Bittner, in order to discharge excess or unwanted charge through the capacitor, maintain the voltage regulator at a predetermined voltage to satisfy the user’s requirements.

6. Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) , Hebert (US20080309442A1) and Bittner (US5568044B2)
  in further view of Doyle (US20140253279).
	With regard to claim 27, the combination of Dosluoglu, Hebert and Bittner  teaches all the limitations of claim 21, Dosluoglu further teaches the inductor includes a first inductor ( e.g., 119a, Fig. 6)  and a second inductor ( e.g., 419a, Fig. 6)  but not the first inductor includes a 
	However, Doyle  teaches wherein the first inductor includes a magnetic core ( common core, [0012]) with a first conductive winding ( e.g., first set of windings, [0012])   thereabout, and wherein the second inductor(second discrete inductor [0012])   includes the magnetic core with a second conductive winding ( a second set of windings, [0012]) thereabout 180° out of phase with the first conductive winding( {0071}, two adjacent inductor are out of phase by 180)  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 21  , to configure the first inductor to include a magnetic core with a first conductive winding thereabout, and configure the second inductor to include the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding, as taught by Doyle. The benefit of using a magnetic core is to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core. Further, using the multi-phase structure reduce the output current, improve the hot spot of the substrate, reduce the ripple current at the output, reduce the RMS-current power dissipation and reduce transitional losses.
With regard to claim 31, the combination of Dosluoglu, Hebert and Bittner  teaches all the limitations of claim 28, Dosluoglu further teaches the inductor includes a first inductor ( e.g., 119a, Fig. 6) and a second inductor ( e.g., 119b, Fig. 6), but not  wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of claim 28, to the inductor includes first and second inductors, wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding, as taught by Doyle. The benefit of using a magnetic core is to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core. Further, using the multi-phase structure reduce the output current, improve the hot spot of the substrate, reduce the ripple current at the output, reduce the RMS-current power dissipation and reduce transitional losses.

7. Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) and Hebert (US20080309442A1) in further view of Bittner (US5568044B2).
With regard to claim 33, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, but not a controller connected to the voltage regulator, wherein the controller is operative to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage  at the interconnection terminal
However, Bittner teaches a controller ( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1) connected to the voltage regulator ( e.g., 11, 13, 15, Fig. 1), wherein the controller( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1)  is operative to regulate a duty cycle of the first switch ( e.g., 11, Fig. 1) and the second  at the interconnection terminal ( Vout, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of Dosluoglu and Hebert , to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal and a capacitor connected to the interconnection terminal , as taught by Bittner, in order to use an effective method to control the voltage regulator to achieve predetermined voltage at the output, avoid the variation of the output voltage to affect the performance, provide a constant predetermined voltage to satisfy the user’s requirement. 
With regard to claim 34, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1.
Dosluoglu does not teach a capacitor connected to the interconnection terminal.
However, Brittern teaches the capacitor ( e.g., 16, Fig. 1) is connected to the interconnection terminal ( e.g., Vout, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 1  , to configure capacitor connected to the interconnection terminal, as taught by Bittner, in order to discharge excess or unwanted charge through the capacitor, maintain the voltage regulator at a predetermined voltage to satisfy the user’s requirements.

Response to Argument

not persuasive.
The applicant argues the either  Fig. 13 of  prior art Dosluglu ( US 20160155692)  or Fig. 3 of  Herbet does not teach wherein (a)  each of the first switch and the second switch of the voltage regulator are stacked directly over the top side of the inductor such that the inductor is positioned directly between the voltage regulator and the substrate, (b)wherein the inductor is stacked directly over the substrate, (c) wherein the first switch is positioned adjacent to the first lateral side of the inductor and the second switch is positioned adjacent the second lateral side opposite the first lateral side of the inductor, wherein  (d) the ground terminal and the input voltage terminal are located at the bottom side of the inductor in claims 1, 21 and 28.
	First the reference Dosluglu ( US 20160155692) was not used in the rejection of Non-final office action 2/2/2021, instead Dosluglu (US 20160233192) ( hereinafter Dosluglu ’192) was used in the rejection. Applicant argues with the incorrect reference.
	Fig. 6 of Applicant’s specification and paragraph 35 are reproduced below


    PNG
    media_image1.png
    677
    760
    media_image1.png
    Greyscale

	FIG. 5 is a top view, and FIG. 6 is a cross section end view, illustrating aspects of a layout of the power modules 100. In the example of FIGS. 5 and 6, the high side and low side switches 121, 122 of the voltage regulator 120 are positioned directly over a top side 160 of the inductors 130 (opposite the bottom side 161 of the inductor 130). This “stacked” arrangement in which the voltage regulator 120 and inductor 130 are stacked on the substrate 106 facilitates a larger power density. Further, positioning the inductors 110 and components of the voltage regulator 120 separate from the system 102 and capacitors 150 helps reduce magnetic coupling to the system 102, among other things. As shown in FIG. 6, the high side and low side switches 121, 122 of the voltage regulator 120 are further positioned adjacent lateral sides 164, 165 of the inductor 130, while the voltage input 112 and ground 110 terminals are situated at the bottom side 161 adjacent the lateral sides 164, 165 of the, inductors 130. In this manner, the voltage terminals 112 and ground terminals 110 pf the illustrated example are interleaved with the inductors 130 outside the inductor 130 region, which reduces parasitic losses.
Spec 35 ( emphases added)
stacked directly over the top side of the inductor such that the inductor is positioned directly between the voltage regulator and the substrate:
	 In Fig. 6 Applicant’s specification, the two switches 120, 130 is not stacked directly on the top surface of inductor 130, there are substrate and wire connections between the two switches and the top surface of 130. Therefore, the top side of inductor does not mean the top surface of the inductor based on applicant’s specification,  instead “ the top side of inductor” just need to be somewhere over the top surface of the inductor as shown in Fig. 6 of Applicant’s Specification. Dosluoglu ’192 clearly shows  the first switch and the second switch is stacked directly over the top side of the inductor. First, based on applicant’s specification, the top side of inductor is somewhere over the top surface of the inductor, and the two switches in Dosluoglu ’192 are insides the 111, and 111 are over the top side of the inductor 119 as shown in Fig. 1 of Dosluoglu ’192.  Second,  para 25 of Dosluoglu ’192 teaches “The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures.” Therefore, Dosluoglu ’192 at least teach each of the first switch and the second switch of the voltage regulator are stacked directly over the top side of the inductor because , two switches over the top side of the inductor, both two switches and inductor are between the VDD and GND, and two switches and inductor have the substantially matched size. 

    PNG
    media_image2.png
    675
    1155
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    726
    939
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    504
    762
    media_image4.png
    Greyscale

	In addition, Fig. 3 of Hebert shows each of the first switch and the second switch of the voltage regulator ( e.g., 210, Fig. 3 of Examiner Labeled Hebert) are stacked directly over the top side of the inductor ( 100 includes contact 170, Fig. 3 of Hebert) such that the inductor is positioned directly between the voltage regulator( 210, Fig. 3 of Hebert) and the substrate( substrate, Fig. 3 of Hebert). As shown in Fig. 6 of applicant’s specification, the applicant claim the limitation “the inductor is positioned directly between the voltage regulator( 210, Fig. 3 of Hebert) and the substrate” while there are connections between the  inductor and voltage regulator, which means the applicant considers the contact of inductor as part of the inductor.
 	 Discussion of limitation (b) wherein the inductor is stacked directly over the substrate:
	 It is clearly Fig. 1 of Dosluoglu ‘192 shows this feature as same as Applicant’s own Fig. 6.
Discussion of limitation (c) wherein the first switch is positioned adjacent to the first lateral side of the inductor and the second switch is positioned adjacent the second lateral side opposite the first lateral side of the inductor:
	 Fig. 1 of Dosluoglu ‘192 teaches (c) (1) VDD adjacent to the first later side of 119( 119(a), GND terminal is adjacent to the second lateral side of 119( 119(b))
	Fig. 2 of Dosluoglu ‘192 teaches (c) (2) the first switch is adjacent/connected to VDD and the second switch is adjacent/connected to GND. And the combination of c(1) and  c( 2) teaches limitation (c). 
	Discussion of the limitation  (d ) the ground terminal and the input voltage terminal are located at the bottom side of the inductor:
	 It is clearly in Fig. 6 of Applicant specification, the ground terminal and input voltage terminal are not located at the bottom surface of the inductor 130, there are substrate 106 between the ground and input voltage terminal and the bottom surface of the inductor 130. Therefore the bottom side of inductor does not mean the bottom surface of the inductor based on applicant’s specification, instead “ the bottom side” is just somewhere below the bottom surface of the inductor as shown in Fig. 6 of Applicant’s Specification. And as reproduced above, Dosluglu ‘192 clearly show this limitation” the ground terminal and the input voltage terminal are located at the bottom side of the inductor”  which is the same as Applicant’s own Fig.6. 
	Since the Applicant's argument with respect to claims 1, 21, and 28 are not
persuasive, the rejection of claims depending from claims 1, 21, and 28 are therefore
maintained.





Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho (US20150162297A1)  teaches about switch is on top of the inductor.
Lambert (US 20210036618) teaches about switch on one lateral side of the inductor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PINPING SUN/Primary Examiner, Art Unit 2836